Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    July 15, 2015

The Court of Appeals hereby passes the following order:

A15A1906. LORENZO MARQUETTE ISHMAN v. THE STATE.

      On November 22, 2011, Lorenzo Ishman pled guilty to several felony offenses.
Ishman filed a pro se notice of appeal on September 25, 2012. We lack jurisdiction.
      A notice of appeal must be filed within 30 days after entry of the appealable
order. See OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is
an absolute requirement to confer jurisdiction on this Court. See Rowland v. State,
264 Ga. 872 (1) (452 SE2d 756) (1995). Because Ishman filed his notice of appeal
308 days after entry of the order he wishes to appeal, his appeal is untimely.
Accordingly, we lack jurisdiction to consider this appeal, which is hereby
DISMISSED.
      We note, however, that Ishman may be entitled to pursue an out-of-time appeal.
He is therefore informed of the following in accordance with Rowland v. State, supra:
This appeal has been dismissed because you failed to file a timely notice of appeal.
If you still wish to appeal, you may petition the trial court for leave to file an out-of-
time appeal. If the trial court grants your request, you will have 30 days from the
entry of that order to file a notice of appeal referencing your conviction. If the trial
court denies your request, you will have 30 days from the entry of that order to file
a notice of appeal referencing the denial of your request for an out-of-time appeal.
Court of Appeals of the State of Georgia
                                     07/15/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.